      Case 1:20-cv-06487-MKV Document 11 Filed 11/13/20 Page 1 of 2
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 11/13/2020

 ERIC S. COTTO,

                            Plaintiff,
                                                                          1:20-cv-06487-MKV
                             -against-

 FEDERAL NATIONAL MORTGAGE ASSOCIATION and                                       ORDER
 REO INTEGRATION, INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On October 12, 2020, Defendants filed a Motion to Dismiss the Complaint [ECF No. 7].

On November 6, 2020, Plaintiff filed a Motion requesting (1) an order referring the case to

mediation, (2) leave to amend the Complaint, and (3) an order remanding the case to state court.

       Federal Rule of Civil Procedure 15 provides,

               A party may amend its pleading once as a matter of course within 21 days
               after serving it, or if the pleading is one to which a responsive pleading is
               required, 21 days after service of a responsive pleading or 21 days after
               service of a motion under Rule 12(b), (e), or (f), whichever is earlier. In all
               other cases, a party may amend its pleading only with the opposing party’s
               written consent or the court’s leave. The court should freely give leave
               when justice so requires.

Fed. R. Civ. P. 15(a). “[T]he decision whether to grant leave to amend is within the discretion of

the district court . . . .” Oliver Schools, Inc. v. Foley, 930 F.2d 248, 253 (2d Cir. 1991) (citation

omitted). Leave to amend should be freely given absent “undue delay, bad faith or dilatory motive

on the part of the movant, . . . undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

       Because twenty-one days has passed since Defendants filed the Motion to Dismiss and

Defendants have not given written consent, leave of the Court is required for Plaintiff to amend

the Complaint. See Fed. R. Civ. P. 15(a).
                                                 1
          Case 1:20-cv-06487-MKV Document 11 Filed 11/13/20 Page 2 of 2




        IT IS HEREBY ORDERED that on or before November 17, 2020, Defendants shall file a

letter indicating whether they consent to (1) an order of referral to the Southern District’s

Mediation Program, (2) Plaintiff’s request to amend the Complaint, and (3) remand of this action

to state court.



SO ORDERED.
                                                   _________________________________
Date: November 13, 2020                            MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge




                                               2
